Citation Nr: 0315388
Decision Date: 07/10/03	Archive Date: 10/02/03

DOCKET NO. 01-03 605A              DATE JUL 10, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for
seizures, residuals of head injury, on appeal from the initial
grant of service connection.

2. Entitlement to a disability rating in excess of 10 percent for
headaches, dizziness, and memory loss, residuals of head injury, on
appeal from the initial grant of service connection.

3. Entitlement to an effective date earlier than December 5, 1994,
for service connection for seizures, residuals of head injury.

4. Entitlement to an effective date earlier than December 5, 1994,
for service connection for headaches, dizziness, and memory loss,
residuals of head injury.

REPRESENTATION

Appellant represented by: John F. Cameron, Attorney-at-law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from July 1957 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 2000, rating decision of the Montgomery,
Alabama, Department of Veterans Affairs (VA) Regional Office (RO),
which granted service connection for seizures, residuals of head
injury, awarded a 20 percent evaluation, and headaches, dizziness,
and memory loss, residuals of head injury, awarded a 10 percent
evaluation, both effective December 5, 1994. The veteran disagreed
with the evaluations and the effective date of the awards and the
current appeal ensued.

In December 2001, a video conference hearing was held before the
undersigned, who was designated by the Chairman of the Board to
conduct that hearing pursuant to 38 U.S.C.A. 7107 (c) (West 2002).
The transcript is of record.

In November 2002, the Board, provided the veteran with notice of
the Veterans Claims Assistance Act of 2000 (VCAA) in accordance
with 38 C.F.R. 19.9(a)(2)(ii).

This case has been advanced on the docket because of administrative
delay in docketing the appeal. 38 C.F.R. 20.900(c) (2002).

2 - 

REMAND

The veteran and his attorney contend, in essence that the veteran's
seizures, residuals of a head injury and headaches, dizziness, and
memory loss, residuals of a head injury are more severe than the
current evaluations reflect. The veteran also maintains that an
effective date earlier than December 5, 1994 is warranted for the
aforementioned disabilities.

The United States Court of Appeals for Veterans Claims (Court)
rendered a decision in Fenderson v. West, 12 Vet. App. 119 (1999),
distinguishing between a veteran's dissatisfaction with the initial
rating assigned following the grant of service connection, and a
claim for an increased rating for a service-connected condition.
Since this is the veteran's initial claim and award for his
service- connected seizures, residuals of head injury, and
headaches, dizziness, and memory loss, residuals of head injury,
and he has expressed disagreement with the evaluations assigned,
the RO should evaluate the claim with consideration of staged
ratings consistent with Fenderson.

The veteran's record indicates that he was treated for grand mal
seizures by East Alabama Medical Center from 2000 to the present.
Additionally, the veteran receives treatment from the VA Medical
Center in Tuskegee Alabama. Attempts should be made to obtain
medical records regarding the aforementioned disabilities if
possible.

As indicated in the Introduction, the Board provided the veteran
with notice of the VCAA in accordance with 38 C.F.R.
19.9(a)(2)(ii). However, pursuant to a recent decision by the
Federal Circuit Court of Appeals, the case must be remanded to the
RO for notice and compliance. Disabled American Veterans v. Secy of
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS
8275 (Fed. Cir. May 1, 2003).

Accordingly, this case is REMANDED to the RO for the following
action:

3 -

1. After obtaining the appropriate release of information, the RO
should contact the East Alabama Medical Center and request all of
the veterans inpatient and outpatient treatment records, if any,
from 2000 to the present. After obtaining those records, they
should be associated with the claims folder.

2. The RO should obtain the veteran's medical records inpatient and
outpatient, if any, from the VA Medical Center in Tuskegee, Alabama
for any treatment for seizures, headaches, dizziness, and memory
loss during the period of 2000 to the present, and associate those
records with the claims folder.

3. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, and 5103A (West 2002) are fully complied with and satisfied,
including notifying the veteran what evidence he needs to submit
and what evidence will be obtained by VA. If any development is
incomplete, undertake appropriate corrective action.

4. Thereafter, the,RO should readjudicate the aforementioned
claims. If the benefits sought on appeal remain denied, the veteran
and his accredited representative should be,issued a supplemental
statement of the case (SSOC) which addresses all relevant actions
taken on the claim for benefits, to include a summary of the
evidence and applicable law and regulations considered. The veteran
and his accredited representative should be given the opportunity
to respond to the SSOC. Since the claim for an evaluation in excess
of 20 percent, effective from December 5, 1994, for his seizures,
residuals of a head injury, and an evaluation in excess of

4 -

10 percent, effective from December 5, 1994, for his headaches,
memory loss, dizziness, residuals of head injury, are initial
evaluations instead of increased ratings, the RO should consider
the holding in Fenderson and whether further staged ratings are in
order for these disabilities.

Thereafter, the claims folder should be returned to the Board for
further appellate review. No action is required of the veteran
until he receives further notice. The purpose of this remand is to
develop the record and accord the veteran due process. The
appellant has the right to submit additional evidence and argument
on the matter or matters the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The issues of entitlement to an effective date earlier than
December 5, 1994, for service connection for seizures, residuals of
ahead injury, and service connection for headaches, dizziness, and
memory loss, residuals of a head injury, are deferred pending
development of the issues on remand.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2001) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling, of all cases that. have been remanded by the Board and
the Court. See M21-1,. Part IV, paras. 8.44-8.45 and 38.02-38.03.

MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).


